Title: From John Adams to James Bowdoin, 24 March 1786
From: Adams, John
To: Bowdoin, James


     
      Sir
      Grosvenor Square March 24. 1786
     
     I do myself the honour of inclosing a few Extracts of Letters written in 1783 to Mr Livingstone, which it is to be presumed were laid before Congress: but I have not heard that the Plan Suggested in them of purchasing raw Sugars in France, Spain and Portugal, to be refined in Boston, New York and Philadelphia for Exportation to Russia, Germany & Italy, has been ever attempted, untill this Winter by Mr Thomas Boylston. Upon the Arrival of a Cargo of Oil in the Thames he resolved instead of paying the Alien Duty, to embark on board of the Vessell and carry it abroad. He arrived in Ostend, unloaded the ship, Seperated the Sperma Cæti from the Oil, and went with both to Havre de Grace and thence to Rouen. He had Letters from me to Rouen & to Paris, particularly to Mr Jefferson, the Marquis de la Fayette & Messrs Le Couteulx. with Some difficulty they got the Duties somewhat reduced, and with his Sagacity, Activity and Perseverance, he got the better of those Devices which are too frequent in Trade in that Country, sold his Oil for a good Price, bought a Quantity of raw sugars which cost him Six or seven hundred Guineas more than the Proceeds of his Oil, and sent the Head matter and sugars, to Boston. No other Man at his Age, would have undertaken So much fatigue Risque & Vexation: and I much question whether Delays and Charges and Leakage considered, his Profits have been very great. but A Beginning is made and an Example sett. If We can make Remittances to Russia in this manner, it will be a Resource. It well deserves the Consideration of the state of Massachusetts, whether any Encouragement can be given by Bounties or Drawbacks of Duties upon Sugars thus imported from Europe. a Markett in this Way may Surely be found for all your Oil. Mr Boylston has certainly rendered a considerable service to his native Country, by applying his Capital, his Talents and Industry in this manner.
     With great Respect I have the Honour to be / Sir, your Excellencys most obedient & most / humble servant
     
      John Adams.
     
    